Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, it is unclear from the claim language whether the use of ‘contains’ is intended to be an inclusive or open-ended transitional phrase, like ‘comprising,’ or if it is intended as an exclusive or ‘closed’ transitional phrase like ‘consisting of.’ That is to say it is unclear if additional unrecited elements may be present in the listed transparent conductive oxides. For example, are unrecited dopants intended to be included or excluded?
For purposes of examination, ‘contains’ will be considered synonymous with ‘comprising’ and open to unrecited additional elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US 2016/0047958).
 Regarding claims 1, 5, and 6, Fujisawa teaches an infrared-ray selectively reflective film  (Fujisawa para 14) comprising an insolation cutting unit formed from a metal film (item 25) and a first/outer transparent conductive oxide layer (item 21) (i.e. ‘the’ transparent conductive oxide layer disposed on the light-transmissive insolation cutting unit). Which is incorporated into a laminate (Fujisawa para 56), with an insolation-cutting unit layer stack with the claimed ordering starting from the claimed transparent conductive oxide layer (item 21) (Fujisawa para 56): a hard coating layer on a surface of the transparent conductive oxide between the oxide and the protective layer (Fujisawa para 56), a transparent protective layer (item 30) (light transmissive base material) (Fujisawa para 56), and finally an adhesive layer item 60 (Fujisawa para 17, 58-60). It is further noted that per Applicant’s as-filed specification at paragraph 80, any one of these three layers constitutes a ‘member other than the light-transmissive base material.’
As Fujisawa teaches the claimed structure, it would be expected to be fully capable of behaving as a heat-ray-transmissible-controllable, light-transmissive base material. Further, any material would provide some degree of functionality of controlling the transmission of visible In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. 
Regarding claim 2, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that oxide layer has a thickness in the range of 3-80 nm (Fujisawa para 38), with a particular example of 30 nm (Fujisawa para 83). 
Regarding claim 3, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that the metal oxide is preferably zinc-containing, such as indium-zinc composite oxide, zinc-tin composite oxide, and indium-tin-zinc composite oxide (Fujisawa para 37). 
Regarding claim 4,  Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches a metal layer (‘optical interference layer’) which has high visible transmittance and high near and far infrared reflectance (Fujisawa para 29).
Regarding claim 7, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that the shading coefficient is 0.20 or less (Fujisawa para 62). 
Regarding claim 8, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. It is noted that the use of ‘for a window’ is intended use, the window does not appear to be positively recited.
Fujisawa does teach applying the laminate to windows (Fujisawa para 1, 17, 58).
Regarding claim 9, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that the shading coefficient (Fujisawa’s term for Applicant’s shielding coefficient, see Fujisawa para 57) is 0.60 or less. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/23/22

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781